Please note that the current case has been transferred to examiner Carmencita Marina Belei for prosecution.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 6/03/2022, after the Final Action, mailed on 3/03/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2022 has been entered.
Claims 1-2, 4-41 are pending.  Claim 41 is newly added.  All previously presented claims 1-2, 3-40 have been amended.  Claims 1-2, 4-41 are pending and examined in view of the elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 (step a(ii)3), claim is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All remaining claims include the limitations of claim 1, which render all dependent claims indefinite.  Appropriate correction is required.   In addition, dependent claims 16, recites an additional “about” which further renders the claim indefinite. The term “about ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
To comply with 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MWSES § STFS. G8 a), subsection |. 
Claim 2  recites the limitation the second  receptor binding reagent immobilized on the second affinity matrix  comprises two or more .  However, the second  receptor binding reagent immobilized on the second affinity matrix  is not recited in the base claim. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4, 10-12, 15, 17-19, 20-34, 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al (US 2015/0301046 having an effective filing date of 7/18/2011) as evidenced by or in view of Skerra  et al. (U.S PAT 6,103,493, of record).
Schmidt et al teach throughout the patent and especially in Abstract, methods and reagents/kits [0003] for isolating a target cell as for example a mammalian cell [0040] (instant claim 102) i.e. lymphocyte [0041] (instant claims 30-31) , wherein the target cell has a receptor molecule on the target cell surface as for example CD4.  Schmidt et al teach it is desirable to purify/isolate cells with release and complete removal of all components of the receptor binding reagents from the purified cell population  [0009].  
In particular, Schmidt et al teach, at least one first  affinity chromatography matrix that is comprised in a first chromatography column having a first affinity reagent immobilized thereon, wherein the affinity reagent comprises with a receptor binding reagent (Fig 1d, Fig 1b[0017]). The receptor binding reagent comprisesinstant claims 32-34,41), and is further fused to a streptavidin-binding peptide i.e. strep tag which reads on the instant binding partner C  capable of reversibly binding to a binding site Z of a streptavidin mutein affinity reagent that is immobilized on the stationary phase The reversible bond can be disrupted by biotin i.e. competition reagent (instant claims 26-29). (Fig 1d, Fig 1b).  As loading, washing and elution occur on the column comprising magnetic beads reads on stationary as the instant specification discloses the chromatography column/stationary phase can include magnetic particles [0048]. 
The streptavidin binding peptide is for example SEQ ID NO:10 [0063] which is identical to instant SEQ ID 13 and comprises SEQ ID 3 or can be SEQ ID NO:1 which is identical to the instant SEQ ID NO:3 [0031](instant claims 20-25) or One-STrEP-tag which is identical to the instant SEQ ID NO:13 [0063]  (instant claims 22,25) 

    PNG
    media_image1.png
    617
    1196
    media_image1.png
    Greyscale

Schmidt et al. teach the dissociation constant (KD) for the binding of the receptor binding reagent to the receptor molecule is in the range of about 10-3 to about 10-7 M and/or (ii) the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater as for example 5x 10-5 sec-1 or greater [0020]. 
The streptavidin mutein known under the trademark strep-tactin comprises the sequences of instant claims 17-18,23 as disclosed in U.S PAT 6,103,493 to Skerra et al. incorporated by reference in Schmidt et al [0031].  
In particular, Skerra et al. teach throughout the patent using an affinity chromatography column comprising a solid phase having coupled thereon a streptavidin mutein to which a fusion protein has been absorbed (bridging paragraph column 5 and 6), wherein the fusion protein comprises a streptavidin binding peptide as for example peptide ligand strep-tag2 i.e. SEQ ID NO:2 (col 4 lines 7-8) which is identical to the instant SEQ ID NO: 3 (instant claims 20-23). Skerra et al. teach preferred streptavidin mutein comprises an N-terminal amino acid residue starting al an amino acid in the region of amine acids 10 to 16 of the wildtype streptavidin amino acid sequence and ending in the region of amino acids 135 to 142 of the wild type streptavidin amino acid sequence (col 3 lines 14-30) (instant claim 19) or comprise sequences of the instant claims 18,23, (col 3 lines 46-49). Skerra et al. teach using biotin to release the fusion protein from the streptavidin mutein conjugated solid phase i.e. microbeads made from organic or magnetic particles (col 6 lines 1-5; lines 33-35; example 4;Fig.4). Alternatively, it would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included the muteins of Skerra in the method of Schmidt et al because Schmidt et al expressly teaches so. 
While Schmidt et al. is silent regarding explicitly disclosing including at least one second column affinity stationary phase that  is suitable for cell separation, it would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included in the kit of Schmidt et al at least one second column affinity stationary phase that  is suitable for cell separation similar to the least one first column affinity stationary phase as claimed, wherein the second affinity chromatography matrix has a second affinity reagent thereon and comprising a second receptor molecule, to isolate a second target population from the sample or further isolate a subpopulation of the target  population based on a second receptor (instant claims 1-2,10).  It would have also been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included in the kit of Schmidt et al a plurality of each first and  second affinity stationary phase that  is suitable for cell separation, as to isolate a plurality of target population from the sample or further isolate a plurality subpopulation of the target  population based on the plurality of receptors each immobilized on respective  affinity stationary phase of each plurality of first and second affinity stationary phase  (instant claim 4).  
One would be motivated  to do so as Schmidt et al teach in some embodiments, isolation of target cell populations that are defined by at least one common specific receptor molecules [0003], wherein target cell isolation on behalf of more than one common receptor may be done in a sequential manner by using corresponding receptor binding reagents in each isolation cycle [0044] and further because isolating  less heterogenous T-cells populations have been suggested to advantageously more precisely identify clinically relevant T cell subsets as taught in Schmidt et al [0007]. 
It would have been with expectation of success that at least one second column affinity stationary phase that  is suitable for cell separation or a plurality of first and of each first and  second affinity stationary phase that  is/are suitable for cell separation, can isolate subpopulations of cells base on more than one common receptor in a sequential manner as Schmidt et al teach suitable Fab fragments each specific for different  Fab receptors as for example anti-CD4[0026], anti-CD30[0027]. 
Regarding claim 11, one would find it obvious to arrange the affinity column sequentially in a kit according to target population, for convenience, absent any limitation on “sequentially arranged”. Absent evidence to the contrary, the components sequential arrangement in a kit would have been an obvious design choice. 
Regarding claims 12,15, Schmidt et al teach magnetic labels can be covalently bound to the solid support multimerization reagent [0043], wherein the labels can be particles (instant claim 15).  Regarding claim 12, Schmidt et al further teach in Fig.1b, a Fab fragment bound to the multimerization reagent comprising streptavidin (i.e. instant affinity reagent) conjugated to a magnetic bead  [0017].  Therefore, it would have been obvious to have covalently immobilized the first affinity reagent and the second affinity reagent on their respective matrices as Schmidt et al teach covalent attachment to magnetic particles.  One would be motivated to do so to prevent desorption/loss of affinity reagent from particle.  
Regarding claim 40, the limitation of at least one second column affinity stationary phase is suitable for cell separation wherein the second affinity chromatography matrix has a second affinity reagent thereon and comprising a second receptor molecule wherein the first and second binding reagent is interpreted as an affinity column identical to the first.  Therefore, one would find it obvious to include additional first columns for assessing the reproducibility of the purification process. 

Claims 5-9, 14, 16, 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al (US 2015/0301046 having an effective filing date of 7/18/2011) as evidenced by or in view of Skerra et al (U.S PAT 6,103,493, of record), in view of Sano et al (of record) or Brown et al (Journal of immunological methods 1982; vol 54 pages 251-258) or Neurauter et al. (of record) and in further view of Purification Technical Handbook (IDS Reference). 

Schmidt et al as evidenced or in view of Skerra et al are relied upon as in the 103 rejection above.
Schmidt et al is silent regarding the matrix is non-magnetic; Schmidt et al is silent regarding a device comprising the first and second affinity column. 
Nevertheless, non-magnetic chromatography matrices suitable for the separation of cells was known as taught in Sano et al.  or Brown et al. or Neurauter et al.
Sano et al teach throughout the patent and especially in Abstract, biotin-streptavidin  coupling systems for the purification/isolation of targets as for example viable cells i.e. mammalian., wherein cells are captured and released on solid support having covalently linked thereon reduced affinity streptavidin linked to biotinylated antibodies specific for a cell receptor. Sano et al teach suitable matrix for cell separation of target cells include beads including magnetic or non-magnetic as for example, commercially available supports i.e. polyacrylamide, agarose, glass etc (col 11 lines 20-47), wherein such support are comprised in columns (example 11).  In one embodiment, Sano et al teach a stationary phase is suitable for cell separation as for example T and B cells  and is a first affinity chromatography matrix that is comprised in a first chromatography column, wherein the first affinity chromatography matrix i.e. glass has a first affinity reagent immobilized thereon as for example a reduced affinity streptavidin.  The affinity column is further bound to a biotinylated antibody that allows binding of the streptavidin to biotin Flow thru contain T cells while B cells are eluted with biotin.  Sano et al teach the solid support and components for isolation procedures can be comprised in devices  (col 11 lines 21-34).
Brown et al teach throughout the publication, affinity column chromatography suitable for isolation of T-cells provides an easy and rasped method for separating T cell subsets In particular, the chromatography matrix suitable for the separation of cells comprises polyacrylamide beads of 250-um diameter in columns (page 252 last 2 paragraphs)(instant claim 16).
Neurauter et al. teach throughout the patent and especially in example 3, at least one and at least second  affinity chromatography matrices comprising solid supports having immobilized thereon i.e. covalently bound [0110] (instant claim 12) affinity reagents comprising biotin binding compounds i.e. nitro-streptavidin or avidin that enable the separation of the linked components from the rest of the components in the mixture wherein the linked components can be cells as for example T-cells  [0049], thus suitable for cell separation [0132][0152]  The solid support can include any of the well- known supports or matrices that are currently widely used or proposed for use for separation in the form of particles, pipette tips, gels,  chips, membranes or combinations thereof and conveniently made for a polymeric material i.e. Sepharose, agarose, polystyrene, glass, silica etc [0099] which reads on a first and second affinity chromatography matrix having at least one first and second stationary phase as for example pipette tips, tubes, chips  that is a first/second affinity chromatography matrix, wherein the first affinity/second chromatography matrix has a first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) immobilized thereon. Particulate solid support as for example polymeric beads are preferred due to greater capacity [0100] wherein size of the beads is not critical but a diameter of up to 10 un is preferred [0100]..  The first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) have at least one binding site capable of reversibly binding to a modified biotin like  desthiobiotin or a derivative thereof i.e. DSB-X biotin (which are first and second binding reagent), (instant component C) that is comprised in a first/second receptor binding reagent as for example an antibody directed to a cell surface antigen [0036], [0048], [0136], and Fig. 4 example 3; to allow one to separate target cells , wherein the antigen can be a receptor [0133].   Moreover, streptavidin and/or nitrostreptavidin naturally have binding sites (Z) capable of binding biotin/modified biotin.  
Purification Technical Handbook teach throughout the publication and especially on page 2, Fast protein liquid chromatography (FPLC) devices use chromatography columns connected in series thus having a sample inlet and a sample outlet fluidly connected to a second chromatography column (instant claims 7-8, 35-38) with pumps and UV detectors with the advantages of improving resolution by linking multiple columns in tandem for greater separation with reduced purification times. Cartridges/columns can be used individually or in series (page 70).  Purification Technical Handbook teach using an extended binding/washing times which are ideal for samples with low affinity (page 1 right column). Purification Technical Handbook teach streptavidin agarose chromatography cartridges i.e. columns provide high capacity for biotin ligands and low non-specific binding (page 76). 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have functionalized a first and second or plurality of first and second chromatography matrices that are non-magnetic, comprised in columns and suitable for isolating cell populations as taught in Sano et al or Brown et al.  or Neurauter et al. with the  reversible affinity regents comprising specific Fab fragments against cell antigens according to the cell type of interest of Schmidt et al  to form affinity columns with predictable expectation of successful of target cell isolation on behalf of more than one common receptor may be done in a sequential manner by using corresponding receptor binding reagents in each isolation as the non-magnetic chromatography having an affinity ligand immobilized thereon, is suitable for cell separation as taught in Sano et al or Brown et al. or Neurauter et al. and carry functional groups for covalently immobilizing the affinity reagents of Schmidt et al.  also as evidenced by or in view of Skerra et al.(example 4).  One would be motivated to do so to advantageously isolate and purify large scale of distinct target cells in serial selection on purification devices as for example FPLC as column chromatography provides a high capacity as compared to magnetic beads as taught in Purification Technical Handbook.
It would have also been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included in the kit of Schmidt et al a device comprising solid supports in columns and components for isolation procedures as for example a biotin reagent fluidly connected to the first chromatography column  (instant claim 39) , wherein the solid supports of Schmidt et al are substituted with suitable non-magnetic matrices comprised in columns for the isolation of cells, wherein the columns are connected in series as Sano et al teach the solid support and components for isolation procedures can be comprised in devices  (col 11 lines 21-34) wherein a biotin reagent component is needed for disrupting the reversible bond between the binding partner C and the binding site Z of a streptavidin mutein reagent immobilized on the stationary phase as taught in Schimidt or Skerra and because assembling first and second affinity columns in series on a purification device as for example an FPLC with elution reagent  was conventional as taught in  Purification Technical Handbook.  

One would be motivated to do so to advantageously isolate and purify large scale of distinct target cell populations or subpopulations of highest purity via several cell markers in serial column chromatography comprised in devices as for example FPLC as column chromatography providing a high capacity as compared to magnetic beads as taught in Purification Technical Handbook as large amounts of distinct pure and functional cells as for example clinically relevant T cell subsets are needed for cell therapy as taught in Schmidt et al. (col 1 first paragraph [0007]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78, 80-111 of copending Application No. 16231188 referred as ‘188, in view of Purification Technical Handbookand  and Neurauter et al. or Sano et al.  or Brown et al., and in further view of  Schmidt et al.  
‘188 does not claim two/plurality stationary phases and device comprising such phases, but teaches all other limitations. 
Purification Technical Handbook , Neurauter et al. Sano et al. and  Brown et al. are relied upon as in the 103 rejection above.
Schmidt et al is relied upon for the teaching of suitable Fab fragments i.e. having the claimed Koff, each specific for different  Fab receptors as for example anti-CD4[0026], anti-CD30[0027], are useful for isolating  less heterogenous T-cells populations have been suggested to advantageously more precisely identify clinically relevant T cell subsets as taught in Schmidt et al [0007  wherein target cell isolation on behalf of more than one common receptor may be done in a sequential manner by using corresponding receptor binding reagents in each isolation cycle [0044]
 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have isolated a T-cell  target cell population of a subpopulation thereof in the method of ‘188,  with a device using used two chromatography affinity columns  connected  in series  or a plurality of first and second stationary phase each connected in series as taught in   Purification Technical Handbook, with a predictable expectation of success because matrices suitable for isolating cells i.e. T-cells were known as taught in Neurauter et al.or Sano et al. or Brown.  One would be motivated to do so enrich for cell populations with clinical relevance as for example subset of T-cell as taught in Neurauter et al. or Sano et al. or Brown  and because Schmidt et al teach suitable Fab fragments i.e. having the claimed Koff,  each specific for different  Fab receptors as for example anti-CD4[0026], anti-CD30[0027] are useful for isolating  less heterogenous T-cells populations have been suggested to advantageously more precisely identify clinically relevant T cell subsets.
One of ordinary skill in the art would have also been motivated to have used a plurality of two stationary phases, as taught by Neurauter et al in the ‘188  in order to use different samples using column chromatography. 
This is a provisional nonstatutory double patenting rejection.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive
Applicant arguments are moot in view of new grounds for rejection.  Nevertheless regarding Applicant argument that Neurauter teaches away from use of affinity columns citing [0037], it is noted that in the paragraph cited by Applicant, Neurauter makes reference to avoidance of biotin -streptavidin methods that employ harsh chemical denaturing conditions that have been previously used [0037] that require lengthy incubations.  In contrast to Applicant assertion, Neurauter teaches particulate solid support as for example polymeric beads are preferred due to greater capacity [0100].  A prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."   In this case a person of ordinary skill, upon reading the reference, would not be discouraged to comprise the non-magnetic solid support in columns as Neurauter  teach that can include any of the well- known supports or matrices that are currently widely used or proposed for use for separation in the form of particles, pipette tips, gels,  chips, membranes or combinations thereof and conveniently made for a polymeric material i.e. Sepharose, agarose, polystyrene, glass, silica etc [0099] which reads on a first and second affinity chromatography matrix having at least one first and second stationary phase as for example pipette tips, tubes, chips  that is a first/second affinity chromatography matrix, wherein the first affinity/second chromatography matrix has a first/second affinity reagent (streptavidin or CaptAvidin (an avidin mutein/analog)) immobilized thereon. 
In response to applicant argument that one of ordinary skill would not be motivated to use a receptor binding reagent with the binding properties as claimed because Neurauter intends to have the antibody linked to the isolated cell while the instant specification discloses that using a receptor binding reagent with the binding properties as recited in claim 1 allows for dissociation of the receptor binding reagent from the target cell, it is noted that Neurauter teaches that if one wishes to have the isolated cells free of any antibody the method can be combined with other principle of release [0147].  As Schmidt  offers reagents for release of any antibody linked to the cell, one of ordinary skill would not by discouraged to combine the cited references to  
to purify clinically relevant cells for treatment without introducing additional antibodies in the treated subject. Applicant did not provide any arguments regarding the nonstatutory double patenting rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method comprising the genus receptor binding reagent that can be an antibody fragment, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule (instant claim 32) or any molecule (claim 1)  that is capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising a streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase, as part of the invention.
The specification fails to provide sufficient specific structural or physical information so as to define a genus of a receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule, having the desired binding properties for any and all receptors.  The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property.   Applicant merely relies on the use of a commercial antibody clone a CD8 binding FAB fragment carboxy-terminally fused with SEQ ID 13., without any disclosure of affinity or koff rates, for separation of CD4 cells via column chromatography (example 1) and on a therapeutic anti-CD4 fragment i.e. mutant of 13B8.2 discloses in USPAT 7,482,00 that was linked to SEQ ID 13 for separation of CD4 cells via column chromatography (example 9).    While the specification discloses 2 antibody Fab fragments that each can function as claimed, although no information on Kd/Koff are disclosed, these are not a representative number of species falling within the scope of the genus of the claimed antibodies.  there is no disclosure of any aptamers, etc as claimed.  The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding as claimed.  Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule that can be fused to a streptavidin binding peptide and function as claimed .  The specification does not describe structural features, in structural terms, that are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
The invention relates to receptor binding reagent comprising any molecule or antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule, that bind can bind any receptor with a reduced affinity and having desired Kd/Koff as claimed.   Generating antibodies with reduced affinity against a receptor is known in the art (see USPAT 7482000). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (IDS Reference).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 IDS Reference).  Corada used recombinant fragments of the antigen and peptide scanning to map a panel of antibodies to the antigen VE-cadherin.  E.g., page 1682 “Identification of binding epitope of VE-cadherin mAbs.” Sometimes these approaches yielded a highly defined epitope.  For example, mAb "BV6” was mapped to a peptide sequence of six linear residues in EC3.  Table 1 and Figure 6.  In other cases, fragment and peptide analysis indicated only a general binding site.  For example, mAb “BV9” could only be shown to be dependent upon both domain EC3-EC4 for its binding, suggesting a non-linear, conformational epitope.   
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody or antibody like molecule and its cognate epitope, which antibody structures predictably would function as claimed. Thus, a disclosure of a commercial clone against a CD8 receptor  and one mutated Fab against a CD4 receptor is not sufficient for a skilled artisan to predict the claimed genus of receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising a streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase.  
One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Further, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Based on the state of the prior art, a disclosure of 2 monoclonal antibody clones would not permit a skilled artisan to envision the genus receptor binding reagent that can be an antibody fragment, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamerz and an MHC molecule or any and all molecules  that is capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising any and all  streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase for the separation of cells . 
The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
 Conclusion
All other objections and rejections recited in the Office Action of 3/03/2022 are withdrawn in view of Applicant's amendments and/or arguments. 
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1678